Title: To Benjamin Franklin from Charles-Guillaume-Frédèric Dumas, 16 November 1780
From: Dumas, Charles-Guillaume-Frédéric
To: Franklin, Benjamin


Monsieur,
Amst. 16e. Nov. 1780
Je viens de recevoir les deux Lettres, en date des 6 & 7 de ce mois, que Mr. votre P. Fils a eu la bonté de m’écrire. Je prends la part intime que je dois à votre indisposition, & rien ne peut m’en consoler plus efficacement, que ce qu’il ajoute, que vos souffrances sont déjà beaucoup diminuées, & que dans peu de jours vous comptiez de pouvoir, Sans vous incommoder, me donner vous-même de vos bonnes nouvelles, en répondant à mes Lettres.
Avant que celle-ci vous parvienne, vous aurez déjà vu, dans le Supplément de La Gaz. de Leide No. XCI, le Mémoire virulent présenté à L.h.p. par Sir J.Y. de la part de sa Cour. Ainsi je ne vous en transcris rien ici. On croit que les Anglois attaqueront tout de bon la rep. S’ils le font, c’est, selon moi, afin que la rep. ne puisse pas dire avoir été attaquée en haine de la Neutralité armée, ni même y accéder. M[essieu]rs Adams & Searle trouvent mon idée fort plausible. Je suis avec le plus respectueux attachement, Monsieur Votre très-humble & très obéissant servitr
Dumas
Passy à S. E. Mr. B. Franklin
 
Addressed: à Son Excellence / Monsieur B. Franklin / Min. Plenipe. des E. U. / &c. / Passy./.
